DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 35, 39-41, 45-47 and 51 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tenny et al. (US Publication 2019/0098495 A1).
In regards to claims 1, 40 and 46, Tenny et al. (US Publication 2019/0098495 A1) teaches, A wireless communication method, comprising: receiving, by a base station from a core network, a user plane security policy for a packet data unit (PDU) session; determining, by the base station for the PDU session, one or more decisions of: (1) an integrity protection activation or deactivation (see paragraph 46, see figure 2; eNB 207 sends a SecurityModeCommand message to UE 205 (event 223) to activate security at UE 205. The SecurityModeCommand message activates security, e.g., ciphering or integrity checking; see paragraph 48; Data integrity, at least, will be enabled or disabled on a per PDU session basis), and (2) an encryption activation or deactivation (see paragraph 48; it is also considered to have data encryption enabled or disabled on a per PDU session basis), wherein the determining is performed based on the user plane security policy (see paragraph 53, see figure 3; The SecurityModeCommand message includes information derived from the UE context. The information derived from the UE context includes at least security algorithms to be used on the SRBs. The SecurityModeCommand message may also comprise an instruction to derive the keys. According to an embodiment, the SecurityModeCommand message does not start security for DRBs. UE 307 derives security keys, such as control plane (CP) or user plane (UP) protection keys (block 327) ); transmitting, by the base station to the core network, a notification that includes the one or more decisions for the PDU session (see figure 3, see step 335; New PDU session setup and security settings) the , changing, by the base station, for the PDU session, one or more of: (1) the integrity protection activation or deactivation, and (2) the encryption activation or deactivation; and transmitting, by the base station to the core network, another notification that includes one or more updated decisions related to the changed activation or deactivation by the base station (see paragraph 55; all DRBs of the PDU session may use the same algorithms and have the same settings for integrity on or off and ciphering on or off. AMF 309 sends a PDU session modify command with security parameters to access node 307 (event 339). The PDU session setup command may include security parameters for the one or more additional DRBs. The security parameters for the one or more additional DRBs are forwarded to UE 305 in a RRC message. Access node 307 sends a connection configuration message, such as a RRCConnectionReconfiguration message, to UE 305 (event 341). The connection configuration message may include security parameters for the one or more DRBs. The security parameters may include integrity on or off (e.g., an integrity indicator, information, or flag), ciphering on or off (e.g., a ciphering indicator, information, or flag), radio bearer specific algorithms, bearer specific key information, and so forth).
In regards to claims 35, 41 and 47, Tenny teaches, wherein the notification includes an identifier for the PDU session (see paragraph 56; According to an example embodiment, information, such as a PDU session identifier, is provided to the UE in order to protect secure information;), wherein the identifier is associated with the one or more decisions for the PDU session (see paragraph 56; the PDU session-specific information, such as the PDU session identifier, is used as a key index by the UE).
In regards to claims 39, 45 and 51, Tenny teaches, wherein the user plane security policy is configured to at least one of: required, not-needed, or preferred (see paragraph 58; The SecurityModeCommand message triggers key derivation and initiates security on SRBs associated with the UE, for example; see paragraph 61; The SecurityModeCommand message triggers key derivation and initiates security on SRBs associated with the UE; here, the requirement for the security policy is implied since the command triggers the key derivation and initiates security on SRBs associated with the UE).
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
The applicant argues on pages 5-6 of the remarks filed on 7/18/2022 after restating certain sections from Tenny’s description that “Tenny does not teach that the AMF changes the activation or deactivation of integrity protection/encryption. Moreover, Tenny does not teach that the AMF is base station. Instead, as shown in FIG. 1 (reproduced below), Tenny explicitly teaches that the AMF 125 is located in a core network and that the AMF 125 is different from an access node 105. See Tenny at [0041] (stating that “core network 101 includes network entities such as ... an access and mobility management function (AMF) 125°”) (emphasis added)”.
However the examiner respectfully disagrees.  Tenny teaches “AMF 309 sends a PDU session modify command with security parameters to access node 307 (event 339).  The security parameters may include integrity on or off (e.g., an integrity indicator, information, or flag), ciphering on or off (e.g., a ciphering indicator, information, or flag), radio bearer specific algorithms, bearer specific key information, and so forth). “ The modify command with security parameters reads on the limitation.
The applicant further argues on pages 7-8 that “second, Tenny does not teach that the base station transmits to a core network “a notification that includes the one or more decisions for the PDU session.”” Regarding this feature, the Office cites to step 335 in FIG. 3 of Tenny. See Non-Final Office Action at p. 3 (Jul 5, 2022). As mentioned above, Tenny teaches that in step 335 the AMF located in the core network transmits a PDU session setup with security settings to the access node. See Tenny at FIGS. 1 and 3, [0042]. Thus, operation 335 in FIG. 3 in Tenny teaches the opposite of the claimed feature that recites that the base station transmits a notification to the core network teaches that the AMF is located in a core network and is not a base station. Thus, Tenny fails to teach that the base station transmits a notification to the core network. In FIG. 3, Tenny does not show an arrow going from the access node to the AMF providing notification of one or more decisions related to activation or deactivation of integrity protection/encryption.”
	However, the examiner respectfully disagrees.  The access node 307 can be referred to as a base station (see paragraph 41).  Tenny further states, “The PDU session setup command may include security parameters for the one or more DRBs. The security parameters for the one or more DRBs are forwarded to UE 305 in a RRC message. Access node 307 sends a connection configuration message, such as a RRCConnectionReconfiguration message, to UE 305 (event 337)” (see paragraph 54).  Thus, even though the PDU session setup and security settings are sent from the AMF to the access node (base station), they are forwarded (transmitted) to the UE by the base station.
	The applicant further argues on page 8, that “Third, the Office does not show that Tenny discloses a base station transmitting “another notification that includes one or more updated decisions related to the changed activation or deactivation by the base station” as recited in claim 1. Regarding this feature, the Office generally cites to paragraph 55 of Tenny. See Non-Final Office Action at p. 3 (Jul 5, 2022).  However, in paragraph 55, Tenny fails to teach or suggest that the base station transmits to the core network “another notification that includes one or more updated decisions related to the changed activation or deactivation by the base station” as recited in claim 1.
	However, the examiner respectfully disagrees.  Tenny teaches, “AMF 309 sends a PDU session modify command with security parameters to access node 307 (event 339). The PDU session setup command may include security parameters for the one or more additional DRBs. The security parameters for the one or more additional DRBs are forwarded to UE 305 in a RRC message. Access node 307 sends a connection configuration message, such as a RRCConnectionReconfiguration message, to UE 305 (event 341). The connection configuration message may include security parameters for the one or more DRBs (see paragraph 55)”.  Thus, the modification from the AMF is sent to the access node (base station) and then forwarded (transmitted) by the base station to the UE.
	In further regards, the applicant argues on pages 8-9, “The pending dependent claims are also patentable over Tenny at least due to their dependency from a patentable independent claim and also due to their own merits. 
For example, regarding dependent claims 35, 41, and 47, Tenny fails to teach or suggest that the notification from the base station to the core network includes an identifier for the PDU session, where "the identifier is associated with the one or more decisions for the PDU session. Regarding this feature, the Office cites to paragraph 56 of Tenny where Tenny teaches that the UE is provided with "PDU session identifier" which is associated with a radio bearer that is associated with a security key. See Tenny at [0056]. In other words, Tenny teaches that the PDU session identifier is associated with a security key. However, an association between PDU session identifier and a security key is not the same as an association between "an identifier for the PDU session" and "one or more decisions for the PDU session" as recited in claims 35, 41, and 47. As recited in the independent claims, the one or more decisions for the PDU session include activation or deactivation of integrity protection/encryption. Tenny's association between PDU session identifier and a security key cannot teach an association between an identifier for the PDU session and one or more decisions for the PDU session related to activation or deactivation of integrity protection/encryption. 
Thus, for at least these reasons, dependent claims 35, 41, and 47 are patentable over Tenny.”
	However, the examiner respectfully disagrees.  Tenny teaches, “the PDU session-specific information, such as the PDU session identifier, is used as a key index by the UE.”  Furthermore, Tenny teaches, Only the information, which is associated with the radio bearer needs to be sent to the UE. As an illustrative example, when the UE sees a bearer configuration with new information (such as a new PDU session identifier), for which it hasn't already generated a security key, the UE generates a new security key and starts using the new security key for that particular radio bearer (the bearer associated with the new PDU session identifier).  Thus, the session identifier is associated with a particular radio bearer which will be associated with that particular PDU session that has been modified.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466